DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 objected to because of the following informalities:  in line 1, a space or carriage return should be added after “of:”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "said slitting process" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  This will be read as “said edge slitting process” for the purposes of this action.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLEISCHER (US 3,191,289).
	Regarding claim 1, FLEISCHER teaches a method of winding to make a tubular structure comprising providing a supply coil of first sheet metal 13 on an uncoiler 12, unwinding the first sheet metal by directing the sheet to a recoiler mandrel 26 having a geometry of the tube’s internal shape, and winding the first sheet metal around the mandrel by rotating the mandrel to form a first inner region (col. 1, lines 70-72; col. 2, lines 28-39; fig. 1).  FLEISCHER teaches severing the first sheet metal in the cross-machine direction (inherent to separate a sheet) when the desired amount of first sheet metal is wrapped (col. 2, lines 39-46), where the cut end is inherently a tail portion, and removing the completed tube from the mandrel (col. 3, lines 28-30).  FLEISCHER does not explicitly disclose attaching the first tail portion of the first inner region to a previous convolution of said first inner region.  However, FLEISCHER teaches attaching the cut end of the first sheet metal to itself to secure the end (col. 2, lines 37-39), where it would have been either inherent that an end of a final wrap of sheet being attached to the sheet itself requires attaching that end to a previous wrap of the sheet, or it would have been obvious to one of ordinary skill in the art at the time of the invention to do so, as the previous convolution of the sheet would be the closest region of the wrapped metal whereat the tail could be attached.
	Regarding claims 11-13, FLEISCHER teaches cementing, which is adhesively bonding, or tack-welding the sheet to itself after one rotation to form the first internal region (col. 2, lines 34-39).


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLEISCHER as applied to claim 1 above, and further in view of DOBELL (US 3,074,584).
Regarding claim 10, FLEISCHER teaches attaching applying a bonding material to a first side of a first sheet, attaching the sheet to the mandrel, and rotating the mandrel to attach the first side to the mandrel, but teaches the sheet is attached to itself (col. 2, lines 28-39).  FLEISCHER does not teach that the first side is attached to the mandrel.  DOBELL teaches another method of forming a tubular structure by feeding a metal sheet and wrapping the sheet around a mandrel, wherein a bonding material is applied to a first side of the sheet and the first side is attached to the mandrel via the first flange (fig. 1; col. 3, lines 22-25).  It would have been obvious to one of ordinary skill in the art at the time of the invention to attach the first side of the sheet to the mandrel as a common means of preventing a sheet from falling off of a rotating mandrel during a first rotation (before the sheet is capable of being attached to itself) (DOBELL; col. 1, lines 66-68; col. 3, lines 22-25).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLEISCHER as applied to claim 1 above, and further in view of SAGARA (US 3,528,162).
Regarding claim 14, FLEISCHER does not teach providing the recoiler with an adjustable pressure roll to press the first sheet and mandrel.  SAGARA teaches another method of forming a tubular structure via wrapping a metal strip around a rotating mandrel, wherein the recoiler comprises a pressure roller 4 (col. 5, lines 24-37).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include a pressure roll of SAGARA to press against the mandrel and sheet of SAGARA to prevent slippage between layers of the wrapped sheet (SAGARA; col. 5, lines 68-70).
Regarding claim 15, SAGARA teaches applying differential pressure in the machine direction by the pressure roll along a cross-machine length of the mandrel (adjust P1 relative to P2; col. 6, lines 14-24; fig. 1).


Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLEISCHER as applied to claim 1 above, and further in view of DAHMEN et al. (US 4,247,033).
	Regarding claims 16-17, FLEISCHER does not teach slitting at least one machine direction edge of the first sheet to reduce a width of the first sheet.  DAHMEN teaches another method of forming a pipe from a coil of metal sheet wherein both machine direction edges of the sheet metal is slitted (trimmed) to reduce a width of the sheet metal, wherein one of ordinary skill in the art at the time of the invention would include an edge slitting step of DAHMEN in the winding process of FLEISCHER in order to adjust to a desired welding seam geometry to fit different sheet coiling angles (DAHMEN; col. 3, lines 3-11; col. 4, lines 55-63).

Allowable Subject Matter
Claims 2-9 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record discloses numerous methods for applying a second metal or non-metal sheet layer over a first, the prior art of record does not teach or fairly suggest a method of making tubular structures by rotating sheets around a mandrel wherein the second sheet is attached to the tail of the first sheet, or wherein the recoiler comprises measurement system that measures both a diameter of the mandrel and diameter of the wound tubular structure, wherein a controller proceeds to the step of severing the sheet by comparing the outer diameter of the tube to the diameter of the mandrel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: OE et al. (US 4,640,453), UNAN (US 2012/0273556), TAKATA et al. (US 2015/0273550), SMITH et al. (US 2013/0074564), KEPHART (US 2009/0320542), VAN de CAMP (US 2004/0096604), MILLER et al. (US 2001/0018839), FOURTY et al. (US 4,657,049), and EMBURY (US 4,082,211).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745